                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICHARD LANCE REYNOLDS,                            Case No. 17-cv-04202-SI
                                   8                      Plaintiff,
                                                                                            ORDER FOR SERVICE ON
                                   9               v.                                       DEFENDANT MERENDA
                                  10     J. MERENDA,                                        Re: Dkt. No. 20
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff filed a motion for a court order to compel the Correctional Training Facility –

                                  14   Soledad (CTF-Soledad) to release defendant J. Merenda’s home address so that the U.S. Marshal

                                  15   could serve process on him. Docket No. 20. Court staff then made inquiries of the litigation

                                  16   coordinator at CTF-Soledad and learned that (a) Merenda has now authorized the litigation

                                  17   coordinator to accept service on his behalf and (b) the litigation coordinator has requested that the

                                  18   materials of service of process be mailed to him to accept on behalf of defendant Merenda.

                                  19   Plaintiff’s motion therefore is DISMISSED as moot. Docket No. 20. In order to move this case

                                  20   toward resolution:

                                  21          1.        The clerk shall mail to defendant J. Merenda the following documents: the summons,

                                  22   a copy of the amended complaint, a copy of the orders at Docket Nos. 5, 6, 7, 9, 12, 14, and 19, as

                                  23   well as a copy of this order. The envelope should be addressed as follows:

                                  24          J. Merenda
                                              Correctional Training Facility – Soledad
                                  25          Attn: Litigation Coordinator
                                              P.O. Box 686
                                  26          Soledad, CA 93960
                                  27

                                  28
                                   1          2.      In order to expedite the resolution of this case, the following briefing schedule for

                                   2   dispositive motions is set:

                                   3                  a.      No later than June 14, 2019, defendant must file and serve a motion for

                                   4   summary judgment or other dispositive motion. If defendant is of the opinion that this case cannot

                                   5   be resolved by summary judgment, defendant must so inform the court prior to the date the motion

                                   6   is due. If defendant files a motion for summary judgment, defendant must provide to plaintiff a new

                                   7   Rand notice regarding summary judgment procedures at the time he files such a motion. See Woods

                                   8   v. Carey, 684 F.3d 934, 939 (9th Cir. 2012).

                                   9                  b.      Plaintiff's opposition to the summary judgment or other dispositive motion

                                  10   must be filed with the court and served upon defendant no later than July 12, 2019. Plaintiff must

                                  11   bear in mind the notice and warning regarding summary judgment provided in the order for service

                                  12   of process on one defendant (Docket No. 14) as he prepares his opposition to any motion for
Northern District of California
 United States District Court




                                  13   summary judgment.

                                  14                  c.      If defendant wishes to file a reply brief, the reply brief must be filed and

                                  15   served no later than July 26, 2019.

                                  16          IT IS SO ORDERED.

                                  17   Dated: April 9, 2019

                                  18                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
